Citation Nr: 0716881	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for an 
appendectomy scar.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left heel/ankle 
disability.

6.  Entitlement to service connection for swollen testicles.

7.  Entitlement to service connection for cracked ribs.

8.  Entitlement to service connection for partial loss of the 
left ring finger.


9.  Entitlement to service connection for loss of feeling in 
the left hand.

10.  Entitlement to service connection for residuals of a 
chemical splash to the eye.

11.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to asbestos exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1961 to April 
1963.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a compensable evaluation for an 
appendectomy scar is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required.




FINDINGS OF FACT

1.  The veteran's diagnosed PTSD is not related to any 
incident of service. 

2.  The veteran does not have a bilateral knee disability 
which can be related to his period of service.

3.  The veteran does not have a low back disorder (to include 
area of the buttocks) which can be related to his period of 
service.

4.  The veteran does not have a left heel/ankle disability 
which can be related to his period of service.

5.  The veteran does not have swollen testicles which can be 
related to his period of service.

6.  The veteran does not have cracked ribs which can be 
related to his period of service.

7.  The veteran's left ring finger amputation cannot be 
related to his period of service.

8.  The veteran does not have loss of feeling in the left 
hand which can be related to his period of service.

9.  There is no evidence that the veteran has an eye disorder 
related to his period of service, to include a chemical 
splash injury.

10.  The veteran does not have a respiratory disorder which 
can be related to his period of service, to include exposure 
to asbestos.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder with depression was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.304(f)(3) (2006).

2.  A chronic right knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b) 
(2006).

3.  A left knee disability was not incurred in or aggravated 
by service, nor may any degenerative changes be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

4.  A low back disability, to include the area of the 
buttocks, was not incurred in or aggravated by service, nor 
may such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1111, 1113, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2006).

5.  A left heel/ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

6.  Swollen testicles were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

7.  Cracked ribs were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

8.  Partial loss of the left ring finger was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).

9.  Loss of feeling in the left hand was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

10.  Residuals of a chemical splash injury to the eye were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).

11.  A respiratory disorder secondary to asbestos exposure 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed to be 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2001, December 2002, June 2003, February and 
August 2006 letters, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  Thus, he received 
several notices, both pre-dating and post-dating the rating 
decision on appeal.  In addition to general guidance, the 
February 2006 letter specifically informed the veteran of the 
evidence that could be used to substantiate a claim for PTSD 
based upon non-combat personal assault.  He was told what 
evidence was needed to substantiate his claim, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claim.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided numerous 
opportunities to submit additional evidence.  Moreover, when 
the October 2003 SOC and the October and December 2006 SSOC's 
were issued, each of them provided the veteran with an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

For these reasons, VA's burden of rebutting any presumption 
of prejudice as to the VCAA notices has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  There were detailed notice letters, 
followed by the SOC and SSOC's, thus conferring actual 
knowledge of the claim requirements upon the claimant and 
following that with appropriate re-adjudication.  Thus, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal, except as to the issue remanded 
below.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In the 
SSOC mailed in August 2006, the veteran was provided with the 
provisions of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Pursuant to 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians, pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute  credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without identifiable cause; or unexplained economic 
or social behavior changes. 

VA will not a deny post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence if behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Post-traumatic stress disorder

The veteran has contended that he currently suffers from PTSD 
as a result of the treatment he suffered during service.  He 
said that he experienced racist insults and assaults (the 
veteran is Native American).  He said that he was beaten by 
others and had been raped by three or four other Marines.  
None of these allegations has been documented in the service 
medical records (SMRs) or other records.

The veteran's DD Form 214 shows that his military 
occupational specialty was warehouseman.  It shows no awards 
or decorations.

The veteran's personnel records indicate that he was 
originally discharged under other than honorable conditions 
(which was changed in 1977).  His discharge was recommended 
by reason that he had committed indecent, lewd, and 
lascivious acts by participating in mutual masturbation with 
another member of the Marine Corps.  The veteran had provided 
a statement in which he had described several of these 
incidents that occurred between August 1962 and January 1963.  
He and a fellow service member, R.E.J., had engaged in at 
least four acts during this time frame.  R.E.J. had initially 
denied these incidents had occurred; however, he later 
admitted that he and the veteran had engaged in these acts.  
Another member, W.J.B, stated that the veteran had fondled 
him while he was trying to sleep; he shoved the veteran away.  
He could smell alcohol on him.  He immediately reported this 
incident. 

In January 1963, a psychiatric examination was conducted.  
This revealed no evidence of severe psychotic or 
psychoneurotic disturbance.  His affect was appropriate and 
he was well oriented.  He had displayed no effeminate 
mannerisms.  The examiner commented that the veteran had had 
a very broken home life; his parents had both been 
alcoholics.  His father had died when the veteran was 8 or 9 
and his mother had abandoned him and a younger sibling.  He 
had also spent some time in an all-boys orphanage.  He had 
had no contact with girls and was very awkward around them.  
He was sexually repressed.  His only sexual experience was on 
Okinawa and he noted that it had been traumatic; he said that 
he was afraid of contracting a venereal disease.  He denied 
any past homosexual contact.  The examiner found that no 
diagnosis was warranted.  He had some signs of immaturity 
with repressed homosexual desires.  There was no history to 
suggest he was an overt and chronic homosexual.  The Division 
Administrative Discharge Board in March 1963 found that the 
facts qualified him as a homosexual.

In 1986, the veteran was noted to have completed a 60-day 
residential treatment program for alcoholism.  In January 
2003, the Assistant Director of the Seattle Indian Services 
Commission stated that the veteran had come in for job 
assistance 30 years before.  She stated that in hindsight the 
veteran should have been diagnosed with PTSD.

VA outpatient treatment records developed in 2001 noted 
diagnoses of PTSD.  He complained of nightmares, night 
sweats, intrusive thoughts, mood swings, and depression.  He 
said that he had been beaten by a group of Caucasian Marines 
simply because he was Native American.  He spoke of his 
childhood sexual abuse, physical abuse, parental abandonment, 
the death of a brother, and prejudice in the Marines.

The veteran was afforded a VA examination in May 2003.  The 
examiner noted that the claims folder had been reviewed.  The 
veteran referred to an incident in service when he had 
suffered a scalp laceration after falling in a ditch while 
intoxicated.  However, the veteran stated that this had 
actually been the attacked by other Marines.  He believed 
that he had been knocked unconscious; he also said that the 
Military Police had taken him to the infirmary and that he 
had told them about the attack, but they did nothing about 
it.  He also claimed that he had been raped by three older, 
bigger men while in Okinawa and that he had reported this to 
his First Sergeant and the Chaplain.  Again, nothing was 
done.  He denied any sexual contact with R.E.J., but admitted 
that he had accidentally touched W.J.B while drunk.  He 
stated that he had disturbing thoughts about the sexual 
assault and the in-service racism.  He also said that he had 
nightmares of being beaten up and night sweats.  He also 
avoided thoughts associated with the traumatic events.  He 
felt detached and estranged, and he described trouble 
sleeping, hypervigilance, and a startle response.  Finally, 
the veteran acknowledged that he had been sexually molested 
as a child by a male cousin.  The examiner noted the pre-
service sexual molestation, as well as the reported in-
service sexual assault.  It was felt that even without the 
childhood assaults, the traumatic events in service would 
have been enough to cause PTSD.  The diagnosis was PTSD.

In March 2006, the veteran was afforded an evaluation by a 
private psychologist.  He again described racist abuse and 
physical assaults in the Marines because of his Native 
American descent.  He said that he had been depressed all his 
life, which was apparently partially related to the sexual 
assault in service.  He again noted that he had reported this 
incident but that nothing had been done.  Because he was 
afraid of it occurring again, he lied about being a 
homosexual in order to get out of service.  He had grown up 
in poverty on the reservation.  His parents had been 
alcoholics; his father died when he was young and his mother 
had abandoned him.  He was sent to a school for Native 
Americans, where he reported being abused.  He said that 
after he had been raped in service, he had felt ashamed and 
devastated and had become withdrawn.  He referred to dreams 
of the sexual assault and of being beaten.  He also described 
flashbacks and avoidance of reminders of the events.  He had 
anger and irritability, a startle response, and 
hypervigilance.  He described having a long history of 
depression, trouble concentrating, and anxiety.  He said that 
he had never had relationships with women after service 
because he was too ashamed about the in-service assault.  The 
diagnosis was PTSD.  The examiner commented that he had PTSD 
due to childhood abuse and the trauma while in service.  

After a careful review of the evidence of record, the Board 
finds that service connection for PTSD has not been 
established.  The Board notes that the record contains 
diagnoses of PTSD.  However, the question in this case is 
whether the veteran has a verified stressor that would result 
in the development of this disorder.  When a veteran has not 
engaged in combat with the enemy, as in this case, any 
stressor claimed must be corroborated through service records 
or other credible sources, and a medical examiner cannot 
diagnose PTSD by simply assuming that uncorroborated stressor 
incidents actually occurred.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996); aff'd 124 F.3d 228 (Fed. Cir 1997). 

The veteran has asserted that he suffered racist insults and 
assaults and was raped during service.  However, none of this 
has been corroborated.  In fact, the record shows that the 
veteran was discharged from service because he had engaged in 
what was then described as "lewd and lascivious" acts with 
another service member, apparently on multiple occasions.  
While the veteran now denies these acts, the fact remains 
that there is simply no objective evidence of record that 
substantiates his claims that he had been beaten or raped in 
service.  His clinical records, while showing some minor 
injuries suffered during falls while he was intoxicated, do 
not show any indication that he suffered injuries consistent 
with being beaten or raped.  

Therefore, while the veteran has been diagnosed with PTSD, 
there is no verification of an in-service stressor that would 
justify this diagnosis.  As a consequence, the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD.

B.  The knees

The veteran's service medical records show that on March 21, 
1963, he was seen with multiple abrasions and contusions and 
a swollen right knee.  It was commented that he had fallen 
while drunk.  On April 1, 1963, the abrasion was noted to be 
infected, and on April 4, it was red and swollen.  No mention 
of the right knee was made at the time of the April 1963 
separation examination.

The evidence following service indicates that he was seen on 
July 11, 1997, with complaints about his left knee.  In 1985, 
he had undergone a left knee arthroscopic procedure, after 
which he developed effusion. In 1986, he had a high tibial 
osteotomy.  He did well for approximately 5 years, but over 
the preceding two years he had experienced increasing pain 
and some swelling.  The diagnosis was left knee arthritis.  
In 2002, the left knee was replaced.  

The contends that service connection should be awarded for 
bilateral knee disorders; he said that he had injured both 
knees in service.  However, after a careful review of the 
evidence of record, it is found that entitlement to service 
connection for bilateral knee disabilities has not been 
established.  In regard to the right knee, there is evidence 
in the service medical records that the veteran had suffered 
an abrasion to the right knee in March 1963, which had become 
infected.  However, the evidence does not indicate that this 
acute injury resulted in the development of a chronic right 
knee disorder.  This is supported by the evidence of record 
which shows that the knee was not complained of at the time 
of the April 1963 separation examination or at any time since 
service.  There is no diagnosis of any current right knee 
disorder.  Therefore, service connection has not been 
demonstrated. 


As for the left knee, the evidence of record shows that he 
was diagnosed with arthritis in, at the earliest, the 1980's.  
However, there is no suggestion in the objective record that 
the veteran had suffered any left knee injury in service, or 
that arthritis had been present either in service or to a 
compensable degree within one of his discharge from service.  
As a consequence, service connection for a left knee 
disability has not been shown.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for disability of the knees.

C.  The back, to include the buttocks

The veteran's SMRs do not show any complaints of or treatment 
for any injury or disease of the back, to include the 
buttocks.  His April 1963 separation examination noted that 
his musculoskeletal system was within normal limits.  

The evidence developed after service indicates that 
degenerative changes in the lumbosacral spine were present in 
the 1990's.

Upon careful review of the evidence of record, the Board 
finds that service connection for a back disorder, to include 
the area of the buttocks, has not been established.  While 
the veteran has contended that he was beaten in service, 
there are no objective treatment records substantiating this 
assertion.  In fact, there was no indication in the service 
medical records that the veteran was seen for any back 
complaints or injuries.  While degenerative changes were 
noted in the late 1990's, there is no indication that these 
changes were present in service or to a compensable degree 
within one year of his separation from service.  As a 
consequence, the preponderance of the evidence is against the 
veteran's claim for service connection for a back disorder, 
to include the buttocks.



D.  Left heel/ankle

The veteran has claimed that he injured his left ankle and 
heel in service.  However, his SMRs show no complaints of or 
treatment for any injury to the left heel/ankle.  The April 
1963 separation examination noted that his musculoskeletal 
system was normal.

At the time of a May 2003 psychiatric examination, the 
veteran alleged that he had sprained his ankle in service and 
that he had been forced to continue with exercises anyway.  
VA outpatient treatment records showed that in April 2006, he 
had been seen with complaints of a two month history of 
chronic heel pain.  He described it as a sharp ache on the 
lateral aspect of the heel.  He was tender on deep palpation 
on the ball of the foot.  There was no pain with ankle 
rotation, eversion, inversion, or dorsi/plantar flexion.  
There was no erythema, warmth, or swelling.  The examiner 
felt that it could be plantar fasciitis or a bone spur.  An 
X-ray did not show a spur; however, in July 2006, he was 
noted to have a mechanical callus and a significant loss of 
plantar foot padding.

Careful review of the evidence of record leads to a fiding 
that service connection for a left heel/ankle disorder has 
not been established.  Although the veteran had a two month 
history of heel pain in April 2006 (that is, from February 
2006), there is no indication that there was any heel/ankle 
injury or disease in service.  There is no opinion of record 
relating his recent complaints to any incident of service.  
Therefore, based on this evidence, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left heel/ankle disorder.

E.  Swollen testicles

The veteran has alleged that he has swollen testicles which 
he related to being kicked in service by his drill sergeant.  
However, his SMRs show no complaints of or treatment for any 
swelling of the testicles.  

Following service, in July 1990, he complained of right 
testicular swelling and pain.  He said that the day before he 
had gotten into a fight and had been kicked in that area.  
The objective examination noted that the left testes was much 
increased in size.  There was no palpation tenderness and the 
entire scrotal area was swollen and red.  The assessment was 
rule out torsion, contusion, or ruptured vessel.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for swollen testicles 
has not been established.  While the veteran had asserted 
that he had been kicked by his drill instructor during 
service, the objective records show that he suffered such an 
injury during a fight in July 1990, many years after service.  
There is no medical opinion relating any current testicle 
complaints to service.  There was no indication that he had 
made any complaints about his testicles during service.  
Therefore, based upon this evidence, the preponderance of the 
evidence is against the veteran's claim for service 
connection for swollen testicles.

F.  Cracked ribs

The veteran asserts that he suffered cracked ribs from a 
beating sustained in service.  However, the service medical 
records do not reflect any complaints of or treatment for any 
injury to the ribs.  The separation examination was within 
normal limits.

Private X-rays from August and December 1998 showed a left-
side rib deformity, described as due to an old healed 
fracture.

Upon careful review of the evidence of record, the Board 
finds that service connection for cracked ribs has not been 
established.  The veteran has alleged that he suffered broken 
ribs during service, and the current objective record 
includes
X-rays that show the presence of a left-side healed old rib 
fracture, there is no indication in the evidence of record 
that this injury occurred during service.  The SMRs make no 
mention of any such injury, nor has any medical professional 
related this fracture to service.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for cracked ribs.

G.  Partial loss of the left ring finger

A review of the veteran's service medical records do not show 
any complaints of or treatment for an amputation of the left 
ring finger.  The separation examination of April 1963 noted 
that his musculoskeletal system, to include his upper 
extremities, was within normal limits.  

His post-service treatment records note that, on January 22, 
2001, he injured his left ring finger with a saw.  It was 
felt that the digit was not salvageable, due to significant 
underlying microvascular disease due to smoking, diabetes 
mellitus, and age.  The finger was subsequently amputated.

After a careful review of the evidence of record, the Board 
finds that service connection for a partial loss of the left 
ring finger has not been established.  The evidence clearly 
shows that the veteran's left ring finger was amputated in 
2001 after he suffered a traumatic injury.  There is no 
indication that this injury was in any way related to his 
period of service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for partial loss of the left ring finger.

H.  Loss of feeling, left hand

The SMRs do not show any complaints of or treatment for loss 
of feeling of the left hand.  His April 1963 separation 
examination was completely within normal limits.

In 2001, after damaging his left ring finger with a saw, it 
was noted that the veteran was still have problems with 
sensibility of the left hand.  He was also noted to have 
microvascular disease due to diabetes mellitus, smoking, and 
age.  

Upon careful review of the evidence of record, it is found 
that service connection for loss of feeling of the left hand 
has not been established.  There is no indication that the 
complaints of loss of feeling of the left hand began during 
the veteran's period of service.  Rather, the record suggests 
that these complaints were first noted following the injury 
to the left ring finger.  There has not been any evidence 
presented which suggests a relationship between these recent 
complaints and the veteran's remote period of service.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for loss of feeling of 
the left hand.

I.  Residuals, chemical splash to the eye

The veteran's service medical records demonstrated that at 
the time of his entrance onto active duty, in January 1963, 
he wore eye glasses, which corrected his visual acuity to 
20/20 bilaterally.  This was again noted at the time of his 
April 1963 separation examination.  However, these records do 
not show that the veteran experienced any chemical splash 
injury to the eyes.

The veteran's post-service records do not contain any 
findings or diagnoses of any residuals related to a chemical 
splash injury to the eyes.

After a careful review of the evidence of record, the Board 
finds that service connection for the residuals of a chemical 
splash injury to the eye has not been established.  There is 
no indication in the objective evidence of record that the 
veteran has ever suffered such an injury, either in or after 
service.  There is also no diagnosis of any disorder which 
has been related to any such injury.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for the residuals of a chemical splash 
injury to the eyes.

J.  Respiratory disorder due to asbestos exposure

The SMRs are completely silent as to any complaints of or 
treatment for respiratory problems.  The April 1963 
separation examination was within normal limits.

In September 1985, the veteran was seen for complaints that 
his right lung hurt on breathing.  He said that he had worked 
at shipyards in the past.  He also stated that he smoked a 
pack of cigarettes per day.  In September 1988, he underwent 
a bronchial biopsy; it was without malignancy.  His lungs 
were clear.  A CT scan of the abdomen in September 1999 noted 
that the lung fields were unremarkable with no evidence of 
effusions or infiltrates.

Upon careful review of the evidence of record, it is found 
that service connection for a respiratory disorder, claimed 
as due to exposure to asbestos, has not been established.  
The veteran did serve in the Navy, but there is no evidence 
that he was exposed to asbestos during this service.  He has 
also referred to working in shipyards after service.  
However, even if the veteran had been exposed to asbestos in 
service, there is no indication that he has a current lung 
disorder related to any such exposure.  In fact, his lungs 
have been noted to be normal.  Therefore, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a respiratory disorder as secondary to 
asbestos exposure.


ORDER

Entitlement to service connection for PTSD with depression is 
denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left heel/ankle 
disability is denied.

Entitlement to service connection for swollen testicles is 
denied.

Entitlement to service connection for cracked ribs is denied.

Entitlement to service connection for partial loss of the 
left ring finger is denied.

[Continued on next page]


Entitlement to service connection for loss of feeling in the 
left hand is denied.

Entitlement to service connection for residuals of a chemical 
splash to the eye is denied.

Entitlement to service connection for a respiratory disorder, 
claimed as secondary to asbestos exposure, is denied.


REMAND

The veteran has stated that his appendectomy scar is more 
disabling than the current disability would suggest.  He has 
stated that whenever he stretches he suffers pain over the 
incision site, and that he also can feel a "lump" 
internally over the incision site.

The evidence of record does not provide the information 
needed to accurately evaluate the veteran's appendectomy scar 
under the revised rating criteria for skin disorders, which 
became effective August 30, 2002.  The last VA examination, 
conducted in September 2006, did not address the new rating 
criteria.  As a consequence, the Board finds that another VA 
examination would be helpful in determining the veteran's 
current degree of disability resulting from the appendectomy 
scar. 

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the matter is REMANDED for the following action:

1.  Afford the veteran an examination of 
his skin in order to fully assess the 
current nature and degree of severity of 
the service-connected appendectomy scar 
residuals.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  Any special studies deemed 
necessary must be performed.  

a.  The examiner should indicate 
whether the veteran's appendectomy scar 
is unstable (that is, has frequent loss 
of covering of the skin over the scar), 
is painful on examination, or is deep 
or causes limitation of motion and 
covers an area exceeding 6 square 
inches (39 square centimeters).

b.  The examiner should also indicate 
whether the scar is poorly nourished 
with repeated ulceration, or is tender 
and painful on objective demonstration.  

c.  It should also be noted whether 
there is any limitation of function of 
any part affected by the scar.

d.  A complete rationale for all 
opinions expressed should be provided.

2.  Once the above-requested development has 
been completed, re-adjudicate the veteran's 
claim for a compensable evaluation for his 
appendectomy scar.  If the decision remains 
adverse to the appellant, he and his 
representative must be provided with an 
appropriate SSOC and an opportunity to 
respond.  The claims folder must then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


